DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments and amendments filed 12/15/2020 have been fully considered but they are not wholly persuasive.
Concerning the applicant’s arguments with respect to the 112 2nd paragraph rejections, the examiner agrees the amendments have overcome previous concerns regarding the use of the term “solution”.  The composition claims now require dilution with water and would meet the broad definition of the solution.  As such, previous 112 2nd paragraph rejections are hereby withdrawn.
Concerning the Garner reference, the applicant argues that the prior art does not specifically teach the applicant’s claimed range of concentrations of the sodium percarbonate.
First, regarding this argument it should be noted that many of the claims do not require a specific concentration range of the percarbonate in solution.  For example, instant claim 1 makes no reference to any concentration of the percarbonate.  Read broadly, instant claim 1 only requires a solution of percarbonate and water as the composition is defined to be aqueous.  Either component could be of any concentration.  The lack of a defined concentration is also found in instant claim 2 which depends from instant claim 1.  Thus the amendments to instant clams 1 and 2 do not overcome previous anticipatory rejections based on this concentration argument.
Concerning those claims which do contain weight percentage ranges, the applicant argues that Garner fails to teach identical concentration ranges of the sodium percarbonate.  The examiner agrees with this argument.  However, in the case of ranges, an identical range is not the burden of anticipating 
Here the applicant is directed to section 2131.03 anticipation of ranges, subsection I “A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE” which states “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).”
In the Garner reference, the prior art teaches the use of 50% of a peroxide source which may be the percarbonate.  The data point of 50% falls within the ranges defined in the instant claims.  The use of 50% of a peroxide source as well as the use of percarbonate can be found in a single paragraph of the Garner reference (paragraph 17).  Thus the fact pattern defined by Titanium Metals Corp.v. Banner is met and the prior art provides such a teaching of a data point within the range of concentrations of the instant claims.  Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
The applicant argues that Garner fails to teach or disclose the applicant’s claimed method as it does not require the step of “closing openings or holes in the article” and the step of “adding boiling water”.  The examiner agrees the prior art does not teach this limitation.  However, the instant claims 13 and 14 do not require such limitations.

The applicant again argues that Rider fails to teach covering holes and the use of boiling water.  It is noted that these limitations are not found in each and every instant claim. 
Concerning Schoenholz, data points are taught which fall within the claimed ranges with a teaching of 32% sodium percarbonate.
Concerning the applicant’s method claims, the examiner agrees with the applicant’s arguments regarding newly added claims 15 and 16.  In particular, the examiner will give weight to limitations regarding the use of boiling water, the step of closing openings, and the specific contaminants.  As the prior art fails to teach or suggest these limitations, these claims will not be rejected in the following art rejections.
Broadly however, unless shown otherwise, a smoking device such as a pipe can be used for a variety of substances beyond marijuana and would generally not limit instant claim 13.  Thus the denture cleaning type composition will not be applied to instant claim 13 but the pipe cleaning composition and method of cleaning a pipe defined by Schoenholz will be applied.
As a final note, in composition claims the intended use will not be given full weight (see MPEP 2111.02 section I).  Amendments to the composition to further define the intended use of these compositions will be considered.  But a composition containing a single ingredient dilute in water is a fairly common practice.  In method claims, the soil, the substrate and the specifics of the method steps will be given full weight.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Garner; Scott et al. US 20070287650 A1.
Garner teaches powdered evaporator coil cleaning compositions containing peroxide-based compounds (see abstract).
In paragraph 12, Garner broadly describes the invention as containing 50-90% of a peroxide source, 1-20% surfactant, 0-5% thickener, 0-15% chelating agent, 0-10% dust control agent, and 0-30% dissolution enhancing agents.  In paragraph 44, Garner further describes the composition and provides a group of suitable peroxide sources which includes sodium percarbonate.
In paragraphs 13 and 14, Garner broadly describes the method of using these compositions and the steps of measuring the powder, mixing the powder with water to create a solution and applying the solution to the substrate.  Garner further describes the method in paragraph 39 including the steps of using flowing water in the form of a spray and using hot water for optimal performance.  And in the test examples (pars 48-49) the compositions are tested using a step of immersion and rinsing with water.
.

Claim(s) 1-7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over RIDER THEODORE H et al. US 2498343 A.
Rider teaches cleaners for cleaning of artificial dentures and in example 1 teaches a composition containing 50% by weight of sodium percarbonate in the form of a solid powder.  In column 3, lines 69-75, Rider teaches the preferred use of sodium percarbonate.
In column 8, lines 62-75, Rider teaches cleaning dentures by dissolving in water and immersing the dentures for 10-30 minutes in a volume of water sufficient for complete immersion and allowing for stirring.  After cleaning, the dentures can be rinsed (col. 9, lines 1-10).
Although Rider fails to teach the specific range of the sodium percarbonate in the composition,  Rider does teaches various amounts falling within the applicant’s claimed range.  I would have been obvious for one skilled in the art of chemistry to select various concentrations of the sodium percarbonate as Rider teaches points in the range and because dilution is a routine chemical operation.


Claim(s) 1-7, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schoenholz; Daniel et al. US 4115293 A.

Schoenholz teaches the compositions can be a powder or a tablet and can contain 60-85% of a mixture of oxidizing agent and reducing agent and that the oxidizing agent can be an alkali metal percarbonate (col. 1, lines 34-65).
Schoenholz describes various contaminant that can be removed surfaces with this composition including coffee, tobacco and plaque (col. 3).
In example 1, a composition is described containing by weight 32.4% sodium percarbonate and noting that the composition has a total of 71.7% oxidizing agent and reducing agent.  Further noting that the combination of oxidizing agent and reducing agent can be as much as 85% of the composition.  Using this 85%, the highest amount of the sodium percarbonate would be 38.5%.
Schoenholz explains the use of the composition in column 4 starting on line 40 which involves using a jar to contain the substrate, adding a tablet of the composition and heated water, allowing time to soak, and rinse under flowing tap water.
Although Schoenholz fails to teach the specific weight percentage range found in the instant claims, Schoenholz does teach data points within the claimed range.  It would have been obvious to one skilled in the art to select these data point or provide alternate dilutions as this is a routine operation in chemistry and the compositions of the instant invention are dilutions of a single component.
Although Schoenholz fails to specifically teach the smoking pipe device used for marijuana, Schoenholz does teaches smoke pipe devices used for other substances such as tobacco.  It would have been obvious to one skilled in the art of smoking pipes that such pipes can be used for a variety of different plants.  It is also well known that the residues from smoking different plants would be similar .

Allowable Subject Matter
Claims 15 and 16 are allowed.
The applicant’s claims 15 and 16 describe a method for cleaning the interior of a smoking pipe article used for marijuana.  The applicant’s method includes various features not anticipated by the prior art including closing openings and holes in the substrate, introducing specific amounts of the composition, and using boiling water.
The prior art fails to teach or suggest these three features of the invention.  Nor does the prior art provide motivation to alter their inventions to achieve the applicant’s invention.  In fact the prior art teaches away from the use of boiling water as they provide teaches of only warm water.  As such these claims are found to be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761